Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Prebyl on 5/26/2022.

The application has been amended as follows: 
In the claims:

In claim 1, at the last line (line 12), after the phrase “the patterned underlayer film”, insert “, wherein the surfactant is contained in an amount of 0.0001% by mass to 1.5% by mass based on the total solid content of the film forming composition; and 
the underlayer film is formed with reduced formation of an edge reservoir at a periphery of the underlayer film in which the edge reservoir causes an unnecessary residue that cannot be removed by an etching process relative a comparative underlayer film formed from the same components apart from the surfactant, which is a comparative surfactant that contains a polymer having a perfluoroalkyl partial structure, which is not a C 3-5 perfluoroalkyl partial structure, and an oligomer having a perfluoroalkyl partial structure, which is not a C 3-5 perfluoroalkyl partial structure”.
 
In claim 6, at the last line (line 17), after the word “film”, insert “, wherein the surfactant is contained in an amount of 0.0001% by mass to 1.5% by mass based on the total solid content of the film forming composition; and 
the underlayer film is formed with reduced formation of an edge reservoir at a periphery of the underlayer film in which the edge reservoir causes an unnecessary residue that cannot be removed by an etching process relative a comparative underlayer film formed from the same components apart from the surfactant, which is a comparative surfactant that contains a polymer having a perfluoroalkyl partial structure, which is not a C 3-5 perfluoroalkyl partial structure, and an oligomer having a perfluoroalkyl partial structure, which is not a C 3-5 perfluoroalkyl partial structure”.

In claim 7, at the last line (line 17), after the phrase “underlayer film”, insert “, wherein the surfactant is contained in an amount of 0.0001% by mass to 1.5% by mass based on the total solid content of the film forming composition; and 
The resist underlayer film is formed with reduced formation of an edge reservoir at a periphery of the resist underlayer film in which the edge reservoir causes an unnecessary residue that cannot be removed by an etching process relative a comparative resist underlayer film formed from the same components apart from the surfactant, which is a comparative surfactant that contains a polymer having a perfluoroalkyl partial structure, which is not a C 3-5 perfluoroalkyl partial structure, and an oligomer having a perfluoroalkyl partial structure, which is not a C 3-5 perfluoroalkyl partial structure”.
Cancel the claims 2 and 10.


Allowable Subject Matter
Claims 1,3-4,6-9 and 11-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or renders obvious to a process including the step of etching the underlayer film by use of the formed resist pattern; and processing the semiconductor substrate by use of the patterned underlayer film, the underlayer film is formed with reduced formation of an edge reservoir at a periphery of the underlayer film in which the edge reservoir causes an unnecessary residue that cannot be removed by an etching process relative a comparative underlayer film formed from the same components apart from the surfactant, which is a comparative surfactant that contains a polymer having a perfluoroalkyl partial structure, which is not a C 3-5 perfluoroalkyl partial structure, and an oligomer having a perfluoroalkyl partial structure, which is not a C 3-5 perfluoroalkyl partial structure as the context of claims 1,8 and 9.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713